Title: Pezerat to Benjamin Franklin and John Adams, 1 August 1778
From: Pezerat, M.
To: Franklin, Benjamin,Adams, John


      
       Messieurs
       Dijon 1er. Aoust 1778
      
      Sans Etre Connu de vous Je prens La liberté de Vous Ecrire, Parce que Je Pense que les Réprésentans d’une nation, qui doit son Existence à ses Vertus, sont assés amis des hommes, pour Vouloir Bien, Eclaircir un de leurs Semblables Sur les moyens qu’Il Se Propose de Parvenir au Bonheur.
      Les Travaux d’une Vie active, honorables puis qu’Ils Sont Utiles, dérogent En france, par L’Effet d’un Préjugé national, aux Privilèges de la Noblesse.
      L’Espèce d’Etre qui Chés Nous a le malheur d’Etre a la fois Indigent Et gentilhomme Est pour ainsy dire malheureux Sans Ressource. Je ne Retracerais Certainement Cet abus que Vous Connaissés ainsy que moy dans notre Constitution, Si par ma Position Je n’Etais prêt à En Etre La Victime.
      Un Pere, une mère agés L’un de 36. Et L’autre de trente sept ans, deux fils Dont le ier. Court sa 4e. année Et le second sa 2e. une Santé Robuste dans les deux chefs, Les Privilèges ou Plustôt les Entrâves de la noblesse, une Modique fortune, Telle Est, Messieurs, la Somme des Rélations Par lesquelles ma famille Tient à la Société.
      Quoy que L’Etat du Barreau, que Je proffesse depuis 8 ans, m’ait facilité, non Sans Beaucoup de dépensé, Le Recouvrement d’une Partye de L’héritage de mes Peres; Je n’En suis pas moins Convaincu que L’honnêteté dans Cette Partye, sur un Petit Théatre, au fonds d’une Province, et avec des talens Peut Etre au dessous de La médiocrité, ne peut me Mener à Rien de Solide Pour Laisser le Nécessaire à mes Enfans.
      La Conquête, Si J’ose Employer Ce terme, que J’ay faitte Sur des Collateraux au moyen de nos Loix Rapaces aurait du Etre Considérable: mais Les mêmes Loix sous Le nom de Juges, d’Epices, d’avocats, de Procureurs Et d’hussiers m’En ont arraché a peu près la Moitié. Somme totale, ma fortune Réunie à Celle d’une femme que le trajet des mers qu’Elle n’a Jamais Vu ne Peut Etonner, qui trouvera tout dans le lieu ou Elle Verra son mary Et Ses Enfans, Peut monter En la Réduisant En argent a 15. ou 16 mille livres de france.
      Convaincu que Je ne Puis Mettre mes Enfans au Niveau de la fortune de leurs Peres, Livré, Peut Etre mal à propos, au Préjugé qui nous ordonne de ne Jamais descendre, Je me suis Imaginé que Ma petite fortune Employée au deffrichement de quelques Terrains En amérique Pourrait faire à ma famille un Etablissement Solide.
      Les Colonies françhises, me dirés vous, m’offrent Ce débouché. Je n’Entrerai pas dans Le détail des difficultés Et des dépenses que Cette grace Pourrait me Coûter, Pour Vous dire que l’Etat Républicain me flatte, Parce que l’homme Est moins dégradé dans Cette Constitution que dans toute autre: C’Est done Ce motif qui m’a fait penser à M’Incorporer dans La Votre S’Il Est possible.
      D’après Cet Exposé Je Prens la liberté de Vous Consulter sur mon Projet, Et de Vous faire Les questions Suivantes.
      1e. La Republique Les Etats unis de l’amerique Pourrait Elle me donner des terres a deffricher? Quelles seraient les Conditions Sous lesquelles Elle me les donnerait? Et quelle en Serait L’Etenduë Réduitte En mesure de france, Pieds ou toise du Roy.
      2e. La quantité ou Pour mieux dire Cette surface que Je Suppose, Etant mise En Valeur, devoir suffire à La subsistence de ma famille, Peut Elle Etre mise En Etat de Produit avec Les 15 ou 16 Mille Livres dont Je Suis Possesseur? En defalquant sur Cette Somme Les Besoins à Remplir Pendant la deffriche?
      3e. En supposant ma fortune Insuffisante Pour Cette deffriche quels sont les moyens sur lesquels Je pourrais Compter pour la Perfection de ma Culture? Et quelle Retribution serait à Payer à Celuy qui Les fournirait?
      4e. Dans le Cas où l’Exécution de mon Plan de deffriche ne pourrait avoir Lieu, Pourrais-Je Espérer de Pouvoir Employer mon Petit Capital Et mon Industrie dans La Partye des forges dont J’ay quelques Connaissances Pratiques Et Théoriques.
      5e. Dans tous les Cas, pour ne Pas Confier à la mer des Ressources qui Seraient nécessaires aux survivans, S’il mésarrivait de moy, ne serait-Il pas possible, En Comptant Entre Vos mains, Messieurs, La somme dont Je Vous ay parlé, que Vous m’En fissiés au Moyen de Votre traitte toucher La Valeur En objets analogues ou à mon Plan de deffriche ou à Celuy d’Exploitation de forges.
      6e. Enfin La Profession du Rite Romain me Priverait-elle de quelques Prérogatives, Et quelle serait La différence que La Religion apporterait à mon Existence Civile En amérique.
      Je ne Puis Vous dissimuler que J’ay honte a la Vuê d’une Lettre aussi Etenduë de Prendre sur des Instans aussy Prétieux que les Vôtres: Votre amour pour L’humanité Est le Seul titre que Je Regarde En vous pour me Rassurer Et vous Prier de me Permettre de Vous assurer de L’admiration Et du Respect avec lesquels J’ay L’honneur d’Etre, Messieurs, Votre trés humble Ettrés obéissant Serviteur
      
       PezeratAiné Ecuyer à Charolles En Bourgogne par dijon
      
      
      
       Autre question ... Le Plan d’Employ dans les forges ayant lieu quel serait Le traittement que L’on ferait aux ouvriers dans Cette Partye Que Je Pourrais determiner à me Suivre?
      
     